Citation Nr: 1144503	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO. 10-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an increased initial rating for multilevel degenerative cervical spondylosis with multi-level foramean stenoses, claimed as neck injury (neck disability), rated 10 percent disabling prior to September 16, 2010, and 20 percent disabling thereafter.

3. Entitlement to an increased initial rating for left arm radiculopathy, rated noncompensable prior to September 16, 2010, and 20 percent disabling thereafter.

4. Entitlement to an increased initial rating for right arm radiculopathy, rated noncompensable prior to September 16, 2010, and 10 percent disabling thereafter.

5. Entitlement to an increased initial rating for a sleep disorder, rated noncompensable prior to February 24, 2011, and 30 percent disabling thereafter.

6. Entitlement to an increased initial rating for chronic cerviogenic headaches, rated 10 percent disabling.
REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to December 1997.

This appeal comes before the Board of Veterans' Appeals (Board) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. The Veteran attended a Video Conference Hearing before the undersigned in September 2011. A copy of the transcript of that hearing is of record.  The Veteran provided additional evidence at the hearing, and submitted a written waiver of his right to review of that evidence by the agency of original jurisdiction prior to review by the Board. 38 C.F.R. §20.1304 (2011).

The issues of increased initial ratings for the neck disability, right arm radiculopathy, and left arm radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran does not have a bilateral hearing impairment for VA purposes. 

2. Prior to February 24, 2011, the Veteran's sleep disorder causes slight impairment in occupational and social functioning.  

3. Beginning February 24, 2011, the Veteran's sleep disorder causes moderate impairment in occupational and social functioning.  

4. The Veteran's service-connected headache disability is characterized by chronic headaches with headaches severe enough to cause him to leave work approximately half a dozen times per year.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein. 38 U.S.C.A. § 1110, 1131, 5103, 5104, 5103A, 5107, 7104 (West 2002 and Supp 2011); 38 C.F.R. § 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2. The Veteran is entitled to a higher initial rating of 10 percent, but no more, for his service-connected sleep disability for the period prior to February 24, 2011.  38 U.S.C.A. § 1155, 5103, 5104, 5103A, 5107, 7104 (West 2002 and Supp 2011); 38 C.F.R. § 4.1, 4.7, 3.102, 3.103, 3.159, 3.321, 4.126, 4.130 (2011).

3. The Veteran is not entitled to an initial rating in excess of 30 percent for his service-connected sleep disability for the period beginning February 24, 2011. 38 U.S.C.A. § 1155, 5103, 5104, 5103A , 5107, 7104 (West 2002 and Supp 2011); 38 C.F.R. § 4.1, 4.7, 3.102, 3.103, 3.159, 3.321, 4.126, 4.130 (2011).

4. The Veteran is not entitled to a higher initial rating for service-connected headaches. 38 U.S.C.A. § 1155, 5103, 5104, 5103A, 5107, 7104 (West 2002 and Supp 2011); 38 C.F.R. § 4.1, 4.7, 3.102, 3.103, 3.159, 3.321, 4.124a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record. 38 U.S.C.A. § 7104(a). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. 38 U.S.C.A. §§ 5103, 5103A. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, with respect to the Veteran's sleep disability and headaches as a February 2010 action granted the Veteran's claims of entitlement to service connection, such claims are now substantiated. His filing of a notice of disagreement as to the initial rating assigned in those determinations does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) . 38 C.F.R. § 3.159(b)(3) (2010). Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103 . As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law. This has been accomplished here, as will be discussed below. 

The April 2010 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes. The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned. The Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disabilities at issue.

With respect to the Veteran's remaining claim for service connection for bilateral hearing loss, prior to the initial adjudication of this issue, VA issued a VCAA notice letter in November 2009. That letter informed the Veteran of what evidence was required to substantiate his service connection claim as well as informing him of his and VA's respective duties for obtaining evidence. The letters also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess, supra.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims. In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, private treatment records and multiple VA examination reports.  The Board finds the VA examinations are adequate for evaluation purposes because the examiners reviewed the claims file, considered the contentions of the Veteran, and addressed the relevant rating criteria. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record. The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any other outstanding evidence with respect to the Veteran's claims. 

All appropriate due process concerns have been satisfied. 38 C.F.R. § 3.103. Veteran has been accorded the opportunity to present evidence and argument in support of his claims. He has declined to exercise his option of a personal hearing. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims. Essentially, all available evidence that could substantiate the claims has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained. Thus, the Board will proceed to a decision on these issues.

Service Connection for Bilateral Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a) (3), 3.309(a). Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) evidence of current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 is not always fatal to a service connection claim. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran claims that he has bilateral hearing loss which is causally-related to noise exposure during service. Specifically, the Veteran testified that he was a machine gunner on a helicopter. See Hearing Transcript (Sept. 2011) and DRO Hearing Transcripts (Feb. 2011 and July 2010). He reported that he had anywhere from 700 to 1000 flight hours. The Veteran's DD 214 confirms that the Veteran was a helicopter mechanic. Thus, noise exposure is established. 

However, with respect to element (1), a current disability, the competent medical evidence of record fails to reflect that the Veteran has a bilateral hearing loss for VA purposes. 38 C.F.R. § 3.385. 

In December 2009, the Veteran underwent a VA audiological examination. Puretone thresholds were:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
10 dB
5 dB
20 dB
10 dB
30dB
Right
5 dB
10 dB
10 dB
15 dB
15 dB

Puretone threshold averages were 16.25 dB in the left ear and 12.5 dB in the right ear. The speech discrimination scores were 94 percent in the left ear and 98 percent in the right ear. The examiner declined to diagnose hearing loss.

In April 2011, the Veteran underwent a VA audiological examination. Puretone thresholds and speech discrimination scores were not recorded. The examination only addressed the Veteran's tinnitus.

In August 2011, the Veteran attended a private audiological examination. He submitted an audiogram that contained uninterpreted graphic representations of audiometric data, which the Board as fact finder may interpret. See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at *3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains). Results indicated normal hearing in the right ear. In the left ear, results indicated essentially normal hearing sensitivity with a mild loss at 4000 Hz only (30 decibels). Speech recognition ability was 96 percent in the right ear and 100 percent in the left ear.

The audiological examination reports fail to reflect auditory thresholds at 40 or greater in either ear or auditory thresholds of 26 decibels or greater at any three frequencies or speech recognition scores of less than 94 percent so the Veteran does not meet the criteria of bilateral hearing loss for VA purposes. Id.

At no time during the pendency of this appeal has the Veteran demonstrated, nor does the evidence show, that he has been diagnosed with bilateral hearing loss. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim), overruling Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

The Veteran has reported decreased hearing acuity. See, e.g., VA Audiological Examination Report (Dec. 2009) and Hearing Transcript (Sept. 2011). Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). However, lay persons must be competent to identify the medical condition. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007). Here, the Veteran is capable of reporting symptoms such as decreased hearing acuity, but the Veteran is not competent to offer an opinion as to whether he has a bilateral hearing loss for VA purposes as that determination requires expertise in administering an audiological examination. 38 C.F.R. § 3.385.

In the absence of any diagnosed disability, service connection may not be granted. Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). Accordingly, Hickson element (1) has not been met for the Veteran's bilateral hearing loss claim.

Accordingly, the Board finds that the most probative evidence of record establishes that the Veteran does not have bilateral hearing loss for VA purposes as per 38 C.F.R. § 3.385. The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The preponderance is against the Veteran's claim, and therefore his claim for service connection must be denied.

Increased Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). 

A. Sleep Disability

Under Diagnostic Code 9327, the Veteran's sleep disability is rated noncompensable prior to February 24, 2011, and 30 percent disabling thereafter. The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). In this case, Diagnostic Code 9327 is the most appropriate code, primarily because it pertains to the mental effects of the diagnosed sleep disability. The Veteran has not argued that the currently assigned diagnostic code is inappropriate. Accordingly, the Veteran's disability will continue to be rated under Diagnostic Code 9327. 

Under Diagnostic Code 9327, the Veteran's sleep disability is rated noncompensable prior to February 24, 2011, and 30 percent disabling thereafter.

The applicable rating code states that organic mental disorders are to be evaluated under the General Rating Formula for Mental Disorders. Under this formula, a 10 percent rating requires occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for PTSD where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events). 38 C.F.R. § 4.130.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. Id.

In assessing the evidence of record, it is important to understand the Global Assessment of Functioning Global Assessment of Functioning (GAF) scores. The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran attended a VA examination in February 2010. The claims file was reviewed. His appearance was clean and he was appropriately dressed. Speech was spontaneous, clear, and coherent. Attitude was cooperative, friendly, relaxed, and attentive. Affect was appropriate. The Veteran reported feeling happy most of the time. Attention was intact, he was oriented, thought was unremarkable, there were no delusions, judgment was normal, insight was normal, there were no hallucinations, and there was no inappropriate or ritualistic behavior. The Veteran did not have panic attacks or homicidal or suicidal thoughts. Impulse control was good, he was able to maintain his personal hygiene, and memory was normal. The Veteran reported that, the day before, he went to work, picked up his daughter from day care, did laundry, made dinner, and then watched television. The Veteran reported that he had friends and acquaintances that he did things with and that his marriage was "going well"; he also reported a history of seeing a marriage counselor twice in 2008.  The Veteran reported on the impact his neck disability had on his sleep.  He complained of fatigue during the day and irritability.  A GAF score of 65 was assigned. He was diagnosed with a sleep disorder secondary to his neck disability. The examiner found that the Veteran's sleep disability did not result in deficiencies in judgment, thinking, family relations, mood, work, or school; there was no reduced reliability and productivity or occasional decrease in work deficiency. The examiner did not find decreased work efficiency or ability to perform occupational tasks. The examiner did not find any signs or symptoms that could be categorized as even transient and mild.  Rather, the examiner concluded that the Veteran's symptoms did not require continuous medication and were not severe enough to interfere with his occupational and social functioning.  

At a hearing before a Decision Review Officer at the RO in July 2010 the Veteran's wife provided testimony that the Veteran was irritable because of his neck and that he suffered from sleep disturbances.  The Veteran also provided testimony on the problems he had sleeping on account of his neck pain.  Lay statements submitted in July 2010 also described the Veteran's sleep disturbances and irritability.  At a hearing before a Decision Review Officer at the RO in February 2011, the Veteran's wife reported that he snored and appeared to stop breathing. He reported trouble sleeping because of his neck pain, tossing and turning all night, feeling tired and less productive at work, and falling asleep on his lunch hour. He said that it was worse that it had been previously.  

The Veteran attended a VA examination in April 2011. The claims file was reviewed. The Veteran complained that the pain from his neck and arms caused him to toss and turn all night, not sleeping. He reported irritability during the day, trouble communicating with his wife, and trying to work alone because he is irritable. He feels tense and has trouble concentrating. The Veteran denied that his sleep issues caused him any significant problems at work. He reported that he was married and played with his children on the weekend. His appearance was clean and he was appropriately dressed. Speech was spontaneous, clear, and coherent. Attitude was cooperative, friendly, and attentive. Affect was appropriate. Some irritability was present but the Veteran suppressed it well during the interview. Attention was intact, he was oriented, thought was unremarkable, there were no delusions, judgment was normal, insight was average, there were no hallucinations, and there was no inappropriate or ritualistic behavior. The Veteran did not have panic attacks or homicidal or suicidal thoughts. Impulse control was good, he was able to maintain his personal hygiene, and memory was normal. The Veteran reported that he did not take whole days off work, but sometime left early to sleep. A GAF score of 60 was assigned. He was diagnosed with a sleep disorder secondary to his neck disability. The examiner found that the sleep disability caused decrease in work efficiency and some intermittent ability to perform occupational tasks. The Veteran reported feeling vulnerable at work due to his disabilities.

The Veteran attended a hearing before the undersigned in September 2011. He reported that he tossed and turned at night due to the pain. He complained of feeling exhausted during the day. He stated that his sleep issues and irritability caused marital problems and issues with his coworkers. He and his wife were seeing a marriage counselor. He complained that he had shortness of temper and periods of nervousness.

In regard to the period prior to February 24, 2011, significantly, the February 2010 VA examiner concluded that the Veteran's symptoms did not require continuous medication and were not severe enough to interfere with his occupational and social functioning.  At that time, the Veteran reported no problems at work and that he felt happy most of the time.  The Board also recognizes, however, the Veteran's complained of symptoms of chronic sleep impairment and irritability.  While the VA examiner found that the Veteran's symptoms were not "severe enough" to interfere with his occupational and social functioning, the assignment of a GAF score of 65 does reflect a recognition of some mild impairment associated with such symptoms.  At the February 2011 RO hearing, the Veteran affirmed a worsening of his symptoms.  For these reasons, the Board finds that the Veteran is entitled to a higher rating of 10 percent, but not higher for this period. 

In regard to the period beginning February 24, 2011, as noted above, the Veteran complained of a worsening of symptoms.  He complained of irritability, trouble communicating with his wife, feeling irritable at work, being tense, having trouble concentrating, and being short-tempered.  The April 2011 VA examiner found that the Veteran's sleep disability caused a decrease in work efficiency and some intermittent periods of inability to perform occupational tasks. The examiner also assigned a GAF score of 60 which is reflective of moderate impairment.  These are symptoms and findings commensurate with a level of impairment contemplated by the currently assigned 30 percent rating.  

The Board is cognizant that the Veteran has at times also reported on problems at work due to his disability.  Again, the currently assigned rating contemplates occupational impairment.  At the April 2011 VA examination, the Veteran reported that he worked alone due to his irritability but he also reported that he was the foreman of "2-3 and up to 10 men."  At the Board hearing, the Veteran reported that his "fellow coworkers, [were] pretty good [to him]" in accommodating his bilateral arm and neck disabilities. Thus, the evidence tends to show more that he has established effective work relationships.  In regard to social relationships, the Veteran has reported that he has friends and acquaintances.  In regard to familial relationships, he is active in his children's lives. He reports problems with his wife but they are undergoing counseling.  The foregoing does not support a finding that the impact of the Veteran's sleep disorder on his overall functioning causes a level of impairment more commensurate with symptomatology contemplated in the next higher rating of 50 percent.  

As the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable result.
The Veteran is assigned staged ratings as the factual findings show distinct time periods that the Veteran's disability warranted different ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

B. Migraine Headaches 

The Veteran's migraine headaches are currently rated 10 percent disabling under Diagnostic Code 8100, which rates migraines. Butts, supra. In this case, Diagnostic Code 8100 is the most appropriate code, primarily because it pertains specifically to the diagnosed disability in the Veteran's case (headaches). The Veteran has not argued that the currently assigned diagnostic code is inappropriate. Accordingly, the Veteran's disability will continue to be rated under Diagnostic Code 8100. 

Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation. Migraine headache disorders with characteristic prostrating attacks occurring on an average once a month warrants a 30 percent disability evaluation. A 10 percent evaluation requires characteristic prostrating attacks averaging one in two months over the last several months. 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The rating criteria do not define "prostrating." The Board additionally observes that the Court has not undertaken to define "prostrating." Cf. Fenderson v. West, supra, in which the Court quoted Diagnostic Code 8100 verbatim but did not specifically address the matter of what is a prostrating attack. According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." 

The rating criteria also do not define "severe economic inadaptability." However, the Court has noted that nothing in Diagnostic Code 8100 required the claimant to be completely unable to work in order to qualify for a 50 percent rating. Pierce v. Principi, 18 Vet. App. 440 (2004).

The Veteran attended a VA examination in February 2010. The claims file was reviewed. The Veteran described persistent headaches for the last three years. He complained of a radiating, burning, pain. He denied any nausea, vomiting, vertigo, visual changes, or photophobia. He denied periods of complete incapacity, but did state that headaches were distracting and he had to alter his duties at work when he got one. He reported weekly headaches that were not prostrating. He could do ordinary activities during the headaches, which sometimes last two days.  The examiner noted that the Veteran's attacks were not prostrating as ordinary activity was possible.  He was diagnosed with chronic cerviogenic headaches. The examiner found there were significant effects on the Veteran's usual occupation, including decreased concentration, problems with lifting and carrying, difficulty reaching, and pain. There were also some mild and moderate effects of daily activities. 

The Veteran attended a hearing before the undersigned in September 2011. He reported that he got "extreme" headaches two to three times per week. He stated that, when a headache began, he took a break and got something to drink. He would take pain medications, and go home from work only if it became worse. On a weekend, he would lay in bed. He stated that the headaches were bad enough to go home from work a half a dozen times per year.

Based on the forgoing evidence, the Board finds that the Veteran is not entitled to an increased initial evaluation at any time during the appeals period. A 30 percent evaluation requires headaches with characteristic prostrating attacks occurring on an average once a month. At his hearing, the Veteran reported headaches two to three times per week, but stated that he only experienced severe headaches requiring him to go to bed or leave work a half a dozen times a year. Even if the Board were to assume that the Veteran was incapable of working during each of these episodes, he would have been absent from work for only six days per year. The evidence does not support an initial rating greater than the 10 percent already assigned.

The preponderance of the evidence is against an initial rating greater than 10 percent for the Veteran's headaches. As the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable result.  Staged ratings are not in order and the assigned rating is appropriate for the entire period of the Veteran's appeal. Fenderson v. West, 12 Vet. App. 119 (1999).

C. Extraschedular Considerations 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. VAOPGCPREC 6-96. However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected sleep and headache disabilities. The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate. In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities (difficulty sleeping and irritability, a half a dozen severe headaches a year, etc.) are specifically contemplated or addressed under the appropriate ratings criteria. Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule. Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 


ORDER

The appeal for service connection for bilateral hearing loss is denied.

An increased initial rating of 10 percent for a sleep disability prior to February 24, 2011, is granted subject to the provisions governing the award of monetary benefits.

The appeal for an increased initial rating for a sleep disability rated 30 percent disabling beginning February 24, 2011, is denied.

The appeal for an increased initial rating for chronic cerviogenic headaches, rated 10 percent disabling, is denied.


REMAND

The Veteran is service-connected for a neck disability and resulting radiculopathy of both arms. The Veteran's last VA examination for these disabilities was conducted in September 2010. The examination report did not include range of motion for the Veteran's shoulders, though this may be significant in regard to the severity of the Veteran's radiculopathy. Indeed, the Veteran has largely complained of problems raising his arms overhead.  Thus, a new examination must be scheduled. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given the relationship between the Veteran's service connected bilateral cervical radiculopathy to the service connected neck disability, the Board finds that the examination should include updated findings on the neck as well.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo the appropriate VA examination to determine the nature, extent, and severity of the service-connected neck disability and each arm disability.

All indicated tests and studies must be performed and all findings must be reported in detail. The examiner should identify and completely describe all current symptomatology and address the following questions/issues:

Include ranges of motion for the neck and shoulders. With regard to range of motion:

* Note any range of motion loss that is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the neck and arms, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability; incoordination; and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

In addition, any peripheral neuropathy or neurological effects of the radiculopathy should be discussed. Note any impaired function and other symptoms, including whether the overall impairment is mild, moderate, or severe.

Discuss the effects of the neck and arm disabilities on the Veteran's ability to perform his job as an electrician.

The Veteran's claims folder must be reviewed by the examiner.

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the treatment records and VA examinations reports contained in the claims file. The rationale for any opinion offered should be provided.

2. After completing the above, the claims should be readjudicated. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


